Name: 2002/109/EC: Commission Decision of 11 February 2002 amending for the third time Decision 1999/766/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in Norway (Text with EEA relevance) (notified under document number C(2002) 443)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  fisheries;  tariff policy;  health;  economic geography;  Europe
 Date Published: 2002-02-12

 Avis juridique important|32002D01092002/109/EC: Commission Decision of 11 February 2002 amending for the third time Decision 1999/766/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in Norway (Text with EEA relevance) (notified under document number C(2002) 443) Official Journal L 040 , 12/02/2002 P. 0012 - 0012Commission Decisionof 11 February 2002amending for the third time Decision 1999/766/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in Norway(notified under document number C(2002) 443)(Text with EEA relevance)(2002/109/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 22(6) thereof,Whereas:(1) Due to the occurrence of infectious salmon anemia (ISA) in Norway, in July 1999 the Commission adopted Decision 1999/766/EC on certain protective measures in respect of infectious salmon anaemia (ISA) in salmonids in Norway(4). This Decision has subsequently been amended twice, last by Decision 2001/313/EC(5). The measures include a ban on the imports into the Community of live salmon and stringent conditions for the importation of salmon products for human consumption. These measures apply until 1 February 2002.(2) During 2001 Norway has reported further outbreaks of ISA. Despite the protective measures taken by the Norwegian Veterinary Authorities, a rapid eradication of disease cannot be envisaged.(3) In the light of the disease situation in Norway, the measures of Decision 1999/766/EC should be extended until 1 February 2003.(4) It is appropriate to prolong the restriction measures concerning the eggs and gametes of the family Salmonidae provided for in Decision 1999/766/EC until the risk of transmission of ISA via these products is reviewed and properly assessed. The period for the review of these measures shall therefore also be extended until 1 February 2003.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 4 of Decision 1999/766/EC the words "1 February 2002" are replaced by "1 February 2003" and the words "31 December 2001" are replaced by "1 February 2003".Article 2This Decision is addressed to the Member States.Done at Brussels, 11 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 24, 30.1.1998, p. 9.(4) OJ L 302, 25.11.1999, p. 23.(5) OJ L 109, 19.4.2001, p. 67.